Citation Nr: 1004509	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-13 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities 
(TDIU).  


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1986 and had service in the Army National Guard from 
December 1986 to December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In November 2007, the RO received a statement on VA Form 21-
4138 from the Veteran which expressed disagreement with the 
March 2007 rating decision denying his claim for TDIU.  On 
the same day, the RO received an additional Notice of 
Disagreement (NOD) from the Disabled American Veterans (DAV) 
which clearly disagreed with the rating decision regarding 
not only the TDIU issue but also with respect the denial of 
an increased disability rating for a psychiatric condition.  
However, at the time this NOD was submitted, a VA Form 21-
22, which had been signed by the Veteran in October 2007 in 
order to appoint DAV to represent him, was not yet in the 
claims file, not having been received by the RO until late 
December 2007.  Earlier in December 2007, a VA Form 119, 
Report of Contact, shows that in a telephone conversation 
with the Veteran, the RO noted that there was no VA Form 21-
22 of record but that it would accept the Veteran's own 
statement as an NOD with the TDIU issue.  The Veteran stated 
that he would discuss the other issues with his 
representative.  Subsequently, however, DAV's appointment as 
the Veteran's representative was revoked.  

The Board notes that, because the VA 21-22 had not been 
presented yet to the RO and filed in the claims file at the 
time that the NOD by DAV was filed, the VA 21-22 was not yet 
a valid appointment of DAV as the representative, and 
therefore the NOD was not valid either.  VA regulations 
provide that one of the requirements for a valid appointment 
of a representative is that the VA 21-22 "[s]hall be 
presented to the appropriate VA office for filing in the 
veteran's claims folder."  38 C.F.R. § 14.631(a)(2).  Thus, 
because the NOD with the denial of the claim for an 
increased rating for a psychiatric disorder was filed by DAV 
before the appointment of DAV as representative became 
effective, the NOD with that claim is not a valid NOD, and 
the Board will not remand that claim for the RO to issue a 
statement of the case pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The Board notes that, after the Veteran was granted service 
connection for his disabilities, additional VA treatment 
records dated from October 2007 to March 2008 were received 
by the RO reflecting treatment for his psychiatric disorder 
as well as for his flat feet.  In accordance with 38 C.F.R. 
§ 3.157(a) and (b), receipt of VA outpatient or hospital 
examination or admission reports will be accepted as an 
informal claim for increased benefits or an informal claim 
to reopen.  The Board notes that these records can affect 
the Veteran's claim for TDIU because they may affect the 
schedular rating assigned to some of his service-connected 
disabilities thereby subsequently affecting the Veteran's 
combined disability evaluation.  Therefore, to the extent 
that these treatment records reflect informal claims for 
increased ratings for service-connected conditions, they are 
referred to the RO for appropriate action.  

The Board notes the DAV's power of attorney was revoked in 
August 2008 when the Veteran assigned power of attorney to 
AMVETS.  Subsequently, the Veteran's representative, AMVETS, 
revoked its power of attorney for the Veteran in September 
2009 prior to the September 2009 Certification of Appeal.  
Therefore, the Veteran does not have any form of 
representation in this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran an appropriate VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  VA has a duty to 
obtain an adequate medical examination when the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Veteran has appealed the denial of his claim for TDIU.  
The Veteran is currently assigned a 60 percent disability 
for cardiomyopathy, a 20 percent disability evaluation for 
his back condition, a 30 percent disability evaluation for 
adjustment disorder (depression) secondary to his back 
condition, a 10 percent disability evaluation for tinnitus, 
a 10 percent disability evaluation for bilateral pes planus, 
and a noncompensable evaluation for hammertoes and residual 
scars.  

Upon filing his claim for TDIU, the Veteran was afforded 
both a physical and a psychiatric examination in August 
2006.  Upon physical examination of the Veteran, the 
examiner concluded that the Veteran would not be able to 
return to his prior construction work, but would qualify for 
a wide variety of sedentary or 'light duty' jobs.  However, 
the examiner only discussed the effects of the Veteran's 
service-connected back disability and his service-connected 
cardiomyopathy on his employment capabilities.  During the 
psychiatric examination, the psychiatrist discussed the 
Veteran's medical and occupational history, his psychiatric 
symptoms, and diagnosed the Veteran with chronic adjustment 
disorder.  While there was some discussion concerning the 
effects of the Veteran's service-connected psychiatric 
condition and back disability on his employment 
capabilities, the psychiatrist, like the other examiner, did 
not discuss the combined effect of all of the Veteran's 
service-connected disabilities on his employability.  

Although the Veteran has been afforded VA examinations in 
connection with his claim for TDIU, the Board finds that the 
medical evidence is not adequate to decide the appeal 
because the opinions rendered about the Veteran's 
employability do not specifically address the combined 
effect of the Veteran's service-connected disabilities on 
his employability.  38 U.S.C.A. § 3.159(c)(4).  In this 
regard, the Board notes that the Veteran is service-
connected for cardiomyopathy, a back condition, adjustment 
disorder (claimed as depression) secondary to his back 
condition, tinnitus, bilateral pes planus, residual scars 
and hammertoes.  

If the VA undertakes the effort to provide the Veteran with 
a medical examination, it must ensure that such examination 
is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The August 2006 general examiner and the 
August 2006 psychiatric examiner failed to take into 
consideration all of the Veteran's service-connected 
disabilities when providing an opinion regarding the effect 
of the Veteran's service-connected disabilities on his 
employability.  The VA examiners also failed to address 
whether the Veteran is unemployable due to his service 
connected disabilities.  Therefore, under the circumstances 
presented in this case, the Board finds that the medical 
examiners' opinions were not adequate, and another VA 
examination and opinion is required.  Thus, the Board finds 
that a medical opinion is necessary for the purpose of 
determining the effect of the Veteran's service-connected 
disabilities on his employability, and whether the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected 
disabilities.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the combined or total effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  It should be noted that 
the Veteran is currently service-
connected for cardiomyopathy, a back 
condition, adjustment disorder 
(depression) secondary to his back 
condition, tinnitus, bilateral pes 
planus, hammertoes and residual scars.  
The examiner should also comment on the 
combined effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-
time employment, including any form of 
sedentary work, and whether, in the 
examiner's opinion, the service 
connected disabilities are of such 
severity to result in unemployability.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


